            Case 1:19-cv-01144-RDM Document 12 Filed 04/24/20 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD EICKHOFF,                                   :
                                                    :
                 Plaintiff,                         :
        v.                                          :       3:19-CV-1144
                                                    :       (JUDGE MARIANI)
ANDREW SAUL,                                        :
Commissioner of Social Security,                    :
                                                    :
                 Defendant.                         :
                                                   ORDER

        AND NOW, THIS 24TH DAY OF APRIL, 2020, upon review of Magistrate Judge

Carlson’s Report & Recommendation (“R&R”) (Doc. 11) for clear error or manifest injustice,

IT IS HEREBY ORDERED THAT:

      1. The R&R (Doc. 11) is ADOPTED for the reasons discussed therein. 1

      2. Plaintiff’s Appeal is DENIED.

      3. The Commissioner of Social Security’s decision is AFFIRMED.

      4. The Clerk of Court is directed to CLOSE this case.



                                                                     _s/ Robert D. Mariani________
                                                                     Robert D. Mariani
                                                                     United States District Judge



        1 In adopting the R&R, the Court deems it necessary to reiterate Judge Carlson’s statement that
“notwithstanding the argument that th[e] evidence might have been viewed in a way which would have also
supported a different finding, we are obligated to affirm [the ALJ’s] ruling once we find that it is supported by
substantial evidence, even where this court acting de novo might have reached a different conclusion”
(Doc. 11, at 24-25)(internal quotation marks omitted).
